IN THE COURT OF APPEALS OF IOWA

                                     No. 15-0764
                                Filed August 19, 2015

IN THE INTEREST OF H.J.,
      Minor Child,

D.G., Mother,
      Appellant,

T.J., Father,
       Appellant.
________________________________________________________________

          Appeal from the Iowa District Court for Polk County, William J. Price,

District Associate Judge.



          A mother and father separately appeal the termination of their parental

rights to their one-year-old son. AFFIRMED ON BOTH APPEALS.

          Tammy Westhoff Gentry of Parrish, Kruidenier, Dunn, Boles, Gribble,

Gentry, Brown & Bergmann, L.L.P., Des Moines, for appellant-mother.

          Shane P. O’Toole, Des Moines, for appellant-biological father.

          Bruce H. Stoltz Jr. of Stoltz & Updegraff, P.C., Des Moines, for legal

father.

          Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, John P. Sarcone, County Attorney, and Annette M. Taylor,

Assistant County Attorney, for appellee.

          Michael Bandstra, Des Moines, attorney and guardian ad litem for minor

child.

          Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                            2



TABOR, J.

       A father and mother separately appeal the termination of their parental

rights to their one-year-old son, H.J.          Both parents challenge the statutory

grounds for the termination and the juvenile court’s denial of an additional six

months to work toward reunification under Iowa Code section 232.104(2)(b)

(2013). The father individually contends the court also erred in not foregoing

termination under sections 232.116(2) and (3). The mother individually contends

the juvenile court erred in failing to order a second home study involving the

maternal grandmother under the Interstate Compact on Placement of Children

(ICPC). After reviewing the record and the parties’ arguments, we reach the

same conclusions as the juvenile court and affirm the termination order.

I.     Background Facts and Proceedings

       H.J.’s mother and father are Dawnielle and Toby. Dawnielle is married to

Justin, with whom she had two older children, but H.J. was conceived while

Justin was incarcerated.1

       Dawnielle’s two older children were adjudicated in need of assistance

(CINA) in March 2013 because of their exposure to drugs and violence. In May

2013, Dawnielle began her relationship with H.J.’s father, Toby. The court was

concerned by Toby’s criminal history and directed Dawnielle to prohibit him from

having contact with her children.           When an investigator from the Iowa

Department of Human Services (DHS) found drug paraphernalia in Dawnielle’s




1
  Justin has been incarcerated for the entirety of these proceedings and is not a party to
this appeal.
                                          3



home and Toby hiding in a closet, the court ordered the two older children to be

placed in the custody of their paternal great-grandmother.

       In late 2013, Dawnielle became pregnant with H.J., but tried to keep the

pregnancy a secret from the DHS. While pregnant, Dawnielle tested positive for

marijuana.     In January 2014, the juvenile court directed the State to initiate

termination-of-parental-rights   proceedings    against    Dawnielle    and   Justin

regarding the two older children.      But after an April 2014 hearing, the court

elected not to terminate parental rights. Instead, the court gave the parents more

time to reunify with the two older children.

       H.J. was born in May 2014. The State filed a CINA petition for H.J. in

June 2014 because his older half siblings were under the juvenile court’s

jurisdiction. The court adjudicated H.J. as a CINA in August 2014, but allowed

him to remain in Dawnielle’s care as part of the plan to transition the two older

children back into her custody. Also in June 2014, a paternity test revealed Toby

was H.J.’s biological father.

       Dawnielle made progress in her parenting during the summer of 2014, so

much so that by mid-August, the DHS was ready to return the older children to

her custody.     But before the older children could be returned, DHS required

Dawnielle to provide a urinalysis. On August 20, 2014, Dawnielle appeared at

the testing facility but left without providing a sample. She told the Family Safety,

Risk, and Permanency (FSRP) worker she had to travel to Fort Dodge for a

family funeral. The DHS instructed Dawnielle to apply a sweat patch the next
                                        4



day to detect substance use. She claimed she could not do so because she did

not have transportation back to Des Moines.

      By August 22, the DHS learned the family member for whom Dawnielle

claimed she was attending a funeral was not dead and had not seen Dawnielle in

some time. That same day, concerned for H.J.’s safety, the court modified his

placement from Dawnielle to DHS custody and set the matter for a hearing. As

H.J.’s whereabouts were unknown, an Amber Alert was issued.         Three days

later, the DHS located H.J. at the home of Toby’s parents in Coralville. The DHS

placed H.J. in foster care in Polk County, but his parents remained in Iowa City

for several months after the removal.

      At the September 19 dispositional hearing, the court confirmed H.J. as a

CINA and that placement outside the home was necessary because the parents

were not engaging in services or addressing their substance abuse and mental

health issues.     Dawnielle requested a home study of H.J.’s maternal

grandmother under the Interstate Compact on the Placement of Children (ICPC).

The court denied the request because the grandmother recently had been the

subject of an ICPC study in her home state of Tennessee during the CINA

proceedings involved Dawnielle’s two older children and Tennessee authorities

determined she was not a suitable caretaker.

      Throughout the course of these proceedings, both Toby and Dawnielle

struggled with substance abuse. Both tested positive for methamphetamine, and

Toby tested positive for marijuana. Both participated in treatment, but it was
                                          5



sporadic and inconsistent. Dawnielle began mental health therapy in October

2014, but her attendance was also inconsistent.

       Following H.J.’s removal, both parents were offered visitation, but it never

progressed beyond supervised sessions. At first, Dawnielle regularly attended

visits, and, for the most part, Toby did as well. But the parents’ commitment

waned. In January 2015, the parents attended only half of the scheduled visits.

On February 5, 2015, the court terminated the parental rights of Dawnielle and

Justin to the two older children. Later in February, the State filed a petition to

terminate the rights of Dawnielle and Toby to their son H.J.

       Three days before the termination hearing was scheduled to begin on

March 30, 2015, Dawnielle cancelled the scheduled visit with H.J. because she

was trying to end her relationship with Toby.          On the weekend before the

hearing, Toby reportedly injured Dawnielle by pushing her out of a moving car.

The court entered a no-contact order prohibiting Toby from seeing Dawnielle. On

April 4, Toby was arrested for violating that order.

       The court held the termination hearing on March 30, March 31, and April

13. During the hearing, Dawnielle made another request for an ICPC home

study of the maternal grandmother. The juvenile court declined to order another

study. Following the hearing, on April 17, the court entered an order terminating

Toby’s parental rights under Iowa Code section 232.116(1)(h) and Dawnielle’s

rights under section 232.116(1)(g) and (h). The parents filed timely appeals.
                                         6



II.    Standards of Review

       We review termination proceedings de novo. In re A.M., 843 N.W.2d 100,

110 (Iowa 2014).     We will uphold an order terminating parental rights if the

juvenile court’s findings are supported by clear and convincing evidence. In re

C.B., 611 N.W.2d 489, 492 (Iowa 2000). Evidence is “clear and convincing”

when a reviewing court has no serious or substantial doubts as to the

correctness of the conclusions of law drawn from the proof. Id.

       We review the juvenile court’s denial of a request for an ICPC home study

under Iowa Code section 232.158 for an abuse of discretion. See In re C.E., No.

11-0897, 2011 WL 4953000, at *2 (Iowa Ct. App. Oct. 19, 2011) (citing Donovan

v. State, 445 N.W.2d 763, 766 (Iowa 1989)).

III.   Analysis

       A. Statutory Ground for Terminating Toby’s Parental Rights

       The juvenile court terminated Toby’s rights under section 232.116(1)(h).

He argues on appeal that under paragraph (h), if H.J. could be returned to one of

the parents, the court should not terminate the rights of the other parent. Our

courts have rejected this argument. In re N.M., 491 N.W.2d 153, 155 (Iowa

1992). Toby’s rights would not be affected by the preservation of Dawnielle’s

rights. Because Toby acknowledges he cannot resume H.J.’s care, we affirm the

order terminating his parental rights under section 232.116(1)(h).

       B. Permissive Factors Weighing Against Termination

       Toby next claims the juvenile court failed to consider potentially mitigating

factors in sections 232.116(2) and (3), but Toby only elaborates on subsection
                                              7



(3)(c). Therefore, we will only consider paragraph (3)(c). See EnviroGas, L.P. v.

Cedar Rapids/Linn Cnty. Solid Waste Auth., 641 N.W.2d 776, 785 (Iowa 2002)

(affirming random mention of an issue, without elaboration or supporting

authority, is insufficient to raise issue).

       Terminating the relationship between a parent and child may not be

necessary if the court finds “clear and convincing evidence that the termination

would be detrimental to the child at the time due to the closeness of the parent-

child relationship.” Iowa Code § 232.116(3)(c). This factor weighing against

termination is permissive, not mandatory. See In re D.S., 806 N.W.2d 458, 474-

75 (Iowa Ct. App. 2011).            We consider not only whether H.J. will be

disadvantaged by the termination of his relationship with Toby, but whether the

disadvantage overcomes Toby’s inability to provide for H.J.’s developing needs.

See In re D.W., 791 N.W.2d 703, 709 (Iowa 2010).

       We acknowledge evidence of a bond between Toby and H.J., as

portrayed by the FSRP worker’s March 12, 2015 report and Dawnielle’s

testimony from the termination hearing. While H.J. will likely suffer heartache

from losing the connection to his father, the record shows that sting does not

loom larger than Toby’s inability to provide for H.J.’s developing needs.

       As H.J. continues to grow and develop, his need for physical, mental, and

emotional guidance will only become more challenging.         In assessing Toby’s

capacity to manage these new challenges, “we gain insight into the child’s

prospects by reviewing evidence of the parent’s past performance.” Id. Toby

has been involved with DHS over the last two years, but the services have not
                                        8



enabled him to move to semi-supervised or unsupervised visits with H.J. Toby

has committed acts of violence against H.J.’s mother, creating an unhealthy

atmosphere for raising a child. Toby’s limited improvement illustrates that any

disadvantage H.J. suffers from termination does not overcome Toby’s inability to

provide for H.J.’s needs.

      In his brief, Toby asserts he is no longer incarcerated or facing criminal

charges, is pursuing drug treatment, and has secured a stable living

environment. This information was not presented at the hearing and cannot be

considered on appeal. “[A]ppellate courts cannot consider materials that were

not before the district court when the court entered its judgment.” In re C.M., No.

10-1627, 2011 WL 1376618, at *2 n. 1 (Iowa Ct. App. April 13, 2011) (quoting

Alvarez v. I.B.P., 696 N.W.2d 1, 3 (Iowa 2005)); see also Iowa R. App. P. 6.801.

If events occurring after the termination order issued are critical to a parent’s

position, the parent has the option of seeking a limited remand to make a record

before the juvenile court. See In re C.C., No. 09-1467, 2010 WL 2089349, at *1

(Iowa Ct. App. May 26, 2010) (ordering limited remand for purpose of

determining whether mother’s criminal charges had been resolved).              The

materials added to the record on limited remand would then be available for

appellate consideration. Toby did not pursue that option. On our existing record,

we conclude section 232.116(3)(c) did not require the juvenile court to refrain

from terminating Toby’s rights.
                                          9



       C. Statutory Ground for Terminating Dawnielle’s Parental Rights

       The juvenile court terminated Dawnielle’s parental rights under sections

232.116(1)(g) and (h).     To affirm, we are only required to find one ground

supported by clear and convincing evidence. See D.W., 791 N.W.2d at 706.

Because we conclude termination of Dawnielle’s rights under paragraph (h) was

supported by clear and convincing evidence, we do not address her claims

regarding paragraph (g).

       Dawnielle contends H.J. can be safely returned to her care at the present

time.2 We disagree. We acknowledge Dawnielle has taken some steps toward

addressing the barriers that prevent her from providing a safe and secure home

for H.J., but her progress was limited.

       The first concern remains Dawnielle’s prolonged relationship with Toby

because of his continued perpetration of domestic violence against her. We

recognize it can be very difficult for a domestic violence victim to end an abusive

relationship and Dawnielle’s continued interaction with Toby is more likely a

product of domestic violence dynamics than her conscious disregard of the

inappropriateness of a partner. But our paramount consideration must be H.J.’s

safety and well-being. Throughout this case and the CINA proceedings involving

her older children, the DHS has offered Dawnielle services designed to assist

with overcoming violent relationships, but Dawnielle’s participation in these

services has been inconsistent.      While Dawnielle cannot be faulted for the




2
 “At the present time” means the time of the termination hearing. A.M., 843 N.W.2d at
111.
                                          10



violence, she has not fully embraced the support she needs to provide a safe

environment for H.J.

       The next concern is Dawnielle’s unresolved substance abuse. Dawnielle

tested positive for methamphetamine in January 2015. She did not enroll in

substance abuse treatment until February 20, even though DHS had urged her to

do so for several months. Dawnielle has not taken responsibility for the positive

drug test, instead testified she does not recall taking methamphetamine because

she was at a house party where she blacked out from too much alcohol.

Dawnielle completed several treatment sessions between her February

enrollment and the late March/early April termination hearing. She testified she

was making progress. The juvenile court did not find her testimony credible

because she failed to acknowledge using or having a substance abuse problem.

We defer to the juvenile court’s credibility finding.

       In addition, Dawnielle’s mental health issues present an impediment to

reunification. She began weekly individual counseling sessions in October 2014.

But from that start date through March 2015, Dawnielle only attended ten of

eighteen scheduled sessions. Her therapist noted Dawnielle was moving toward

accountability for her decisions, but little progress had been made due to the

infrequency of her attendance.

       Finally, we are apprehensive regarding Dawnielle’s ability to provide a

secure residence for H.J. The record indicates she would likely be losing her

residence within days of the conclusion of the termination hearing due to unpaid

bills and rent. She did not have a plan where she would move, and her only
                                         11



solution to the problem was to get things worked out with her landlord. We are

troubled at the prospect of sending a very young child into such an uncertain

living arrangement.

        The record shows by clear and convincing evidence that Dawnielle cannot

provide a safe and secure home for H.J. because of her resistance to addressing

her substance abuse, mental health, domestic violence, and housing issues. We

affirm the termination of Dawnielle’s parental rights under section 232.116(1)(h).

        D. Additional Time

        Both parents contend the juvenile court should have granted them a more

time to work toward reunification with H.J. To afford parents an additional six

months, section 232.104(2)(b) requires the court to determine “the need for

removal of the child from the child’s home will no longer exist at the end of the

additional six-month period.” We do not find that resolution to be likely in this

case.

        Neither parent has made sufficient progress toward addressing the many

barriers toward reunification, including substance abuse, mental health problems,

domestic    violence,    sustaining   employment,   inconsistent   visitations,   and

maintaining a stable living situation. The parents’ past behavior indicates giving

them another six months will only delay the permanency to which H.J. is entitled.

See In re A.B., 815 N.W.2d 764, 778 (Iowa 2012) (explaining “e]vidence of the

parent’s past performance may be indicative of the quality of the future care that

parent is capable of providing”).     We affirm the juvenile court’s denial of an

additional six months.
                                            12



       E. Second ICPC Study for the Maternal Grandmother

       In her final brief point, Dawnielle contends the juvenile court erred in its

failure to order a second ICPC home study for H.J.’s maternal grandmother.

Such home studies are governed by Iowa Code section 232.158. The purpose of

the ICPC is for the participating states:

       to cooperate with each other in the interstate placement of children
       to the end that . . . [inter alia] [t]he appropriate authorities in a state
       where a child is to be placed may have full opportunity to ascertain
       the circumstances of the proposed placement . . . [and] [t]he proper
       authorities of the state from which the placement is made may
       obtain the most complete information on the basis of which to
       evaluate a projected placement before it is made.

§ 232.158(1)(b), (c). Subsection (3) enumerates the conditions for placement

including subsection (3)(d), which reads:

       The child shall not be sent, brought, or caused to be sent or
       brought into the receiving state until the appropriate public
       authorities in the receiving state shall notify the sending agency, in
       writing, to the effect that the proposed placement does not appear
       to be contrary to the interests of the child.

       To be approved for ICPC placement in Tennessee, the maternal

grandmother’s home state, the potential caretaker must complete a home study.

The Tennessee Department of Child Services (DCS) will conduct interviews with

the potential caretaker, assess the prospective home’s environment for safety

and risk, assess the quality of the potential caretaker’s current and past

relationships, and complete a background, medical, and criminal check on the

potential caretaker. If the home study is unsuccessful, the potential caretaker
                                            13



cannot be considered for placement under the ICPC.               See Tennessee ICPC

Practices and Procedures Manual.3

       The maternal grandmother had an unsuccessful home study during the

CINA case with the older two children. Dawnielle asked for a second home study

at a dispositional hearing on September 19, 2014, and renewed that request at

the terminating proceedings. On appeal, Dawnielle contends because a relative

placement is preferred under chapter 232, the juvenile court erred in denying her

requests.4

       In reviewing the juvenile court’s decision to deny a parent’s request for an

ICPC home study, we examine whether the denial was an appropriate exercise

of discretion. Here, the juvenile court’s denial was reasonable in light of the

evidence in the record.5 The grandmother was not approved by the Tennessee

child services for placement of Dawnielle’s older children. The record does not

indicate the grandmother ever attended proceedings regarding H.J., and she has

only had minimal contact with him. The grandmother did not testify or present

any evidence that she was in a position to care for H.J. We have held that when

the prospective ICPC study candidate has not actively participated in the



3
   The manual can be located at http://state.tn.us/youth/dcsguide/manuals.htm, last
visited July 27, 2015.
4
  The guardian ad litem and State argue the home study issue was not was not
preserved for appeal because Dawnielle did not file a written request with the juvenile
court or provide the other parties with advance notice of her request. We opt to overlook
any preservation problems and reach the merits of the issue.
5
  The record does not provide specific reasoning for the juvenile court’s decision to deny
either the ICPC request made at the September 19, 2014 hearing or the one made at
the termination hearing. The record presented on appeal does not contain the transcript
of the dispositional hearing where the juvenile court expressed its reasons for denying
the first request and the juvenile court does not present a reason for declining to order a
second study in its termination order.
                                        14



proceedings or shown ability to be a suitable caretaker, it would be a waste of

resources to initiate a home study. See In re C.L.P., No. 12-0409, 2012 WL
1454007, at *3 (Iowa Ct. App. Apr. 25, 2012) (citing In re C.B., 611 N.W.2d 489,

493 (Iowa 2000) (“The requirement of reasonable efforts exists both to protect

rights of parents and children, and provide financial incentive for states”)); In re

C.E., No. 11-0897, 2011 WL 4953000, at *3 (Iowa Ct. App. Oct. 19, 2011).

Accordingly, we find the juvenile court did not err in denying Dawnielle’s request

for an additional home study.

IV.   Conclusion

      Clear and convincing evidence supports the termination order as to both

parents’ claims. Additionally, the juvenile court did not abuse its discretion in

declining to order a second ICPC study for the maternal grandmother.

      AFFIRMED ON BOTH APPEALS.

      Danilson, C.J., concurs; Vogel, J., concurs specially.
                                           15



VOGEL, J. (concurring specially)

          While I concur with the court’s decision to affirm the termination of Toby’s

and Dawnielle’s parental rights to their son, I write separately to express my

concern with the reference the majority makes to the failure of Toby to request a

limited remand to show the progress he has made since the record was closed at

the termination hearing. In support of this proclamation, the majority cites the

unpublished case of In re C.C., No. 09-1467, 2010 WL 2089349, at *1 (Iowa Ct.

App. May 26, 2010). In that case, the juvenile court had denied the mother’s

request at the termination hearing for a permanency order granting her additional

time so that the criminal charges against her could be resolved. C.C., 2010 WL
2089349, at *1. Our court determined the request for the permanency order

should have been granted and sua sponte ordered a limited remand so that on

our review we would know whether the mother was convicted or acquitted—as

the resolution would have a profound effect on the placement of the child. In the

remand order, we specifically noted the mother was well on her way to regain

custody of her son at the time she was incarcerated for a serious offense and

that she was innocent until proven guilty. Our court ordered a limited remand so

that the juvenile court could receive into evidence proof of the disposition of

criminal charges.      If at the time of the remand the charges had not been

resolved, we directed the juvenile court to enter the requested permanency

order.6




6
 This information was obtained from the remand order our court filed in the case and
can be obtained from the Iowa Supreme Court Clerk’s Office.
                                         16



       C.C. was a unique case where our court turned to its inherent power to

order a limited remand because the determination of whether the child could be

returned to the mother’s care was highly dependent on whether the mother would

be acquitted and able to resume her efforts to reunite with her son or convicted.

If she was convicted, our court needed to know the terms of her sentence to

know whether the child could or could not be returned to her care. Because of

the pending nature of these critical factors, holding off on making a final

determination of parental rights would have given the district court solid

information as to the mother’s availability to parent the child. See In re M.M., 483
N.W.2d 812, 814 (Iowa 1992) (acknowledging that the “appellate court can, in

limited circumstances, remand to supplement the record” but concluding the

court of appeals should not have supplemented the record in the case at hand

and limiting the further review to only the record made at the juvenile court).

       Our appellate courts have severely limited the use of a limited remand as

we have repeatedly voiced the need for children to have permanency without

needless delay. In re R.J., 436 N.W.2d 630, 636 (Iowa 1989) (“The crucial days

of childhood cannot be suspended while parents experiment with ways to face up

to their own problems. Neither will childhood await the wanderings of judicial

process. The child will continue to grow, either in bad or unsettled conditions or

in the improved and permanent shelter which ideally, at least, follows the

conclusion of a juvenile proceeding.”). In 1997 Congress enacted the Adoption

and Safe Families Act, which “dramatically changed the manner in which this

country treats children who have been removed from the care of their parents
                                          17



and placed into foster care.” In re J.E., 723 N.W.2d 793, 801 (Iowa 2006) (Cady,

J., concurring specially) (referencing the Adoption and Safe Families Act of 1997,

Pub. L. No. 105-89, 111 Stat. 2115 (codified as amended in scattered sections of

42 U.S.C.)).

       Before 1997, child welfare laws—including Iowa’s—focused on
       reuniting the family unit. Subsequently, and after Congress’s
       enactment of the Adoptions and Safe Families Act of 1997 (ASFA),
       national and state child welfare laws emphasized the importance of
       timely providing children with appropriate custodial care.
              . . . The legislation sets firm deadlines for reunification,
       followed by prompt efforts to terminate parental rights if those
       deadlines are not met. ASFA’s goals seek to prevent children from
       languishing in foster care by requiring parents to assume their
       parental responsibility quickly.
              ....
              . . . [O]ur response to ASFA has significantly, and not too
       subtly, identified a child’s safety and his or her need for a
       permanent home as the defining elements in a child’s best
       interests.

Id. at 801–02 (internal citations omitted). We have also enacted expedited rules

of appellate procedure to further the goal of preventing children from languishing

in foster care. In re C.M., 652 N.W.2d 204, 208 (Iowa 2002) (noting the new

appellate rules put into place to expedite appeals in termination cases were

adopted in response to the Adoption and Safe Families Act of 1997 and its

emphasis on timely permanency for children).

       Cases since the 1997 ASFA permitting a limited remand are few and far

between.7 See In re R.E.K.F., 698 N.W.2d 147, 149 (Iowa 2005) (granting the



7
  We do note there were a few cases prior to the ASFA of 1997 that permitted limited
remands to take additional evidence. See In re T.B.B., 460 N.W.2d 881, 881 (Iowa Ct.
App. 1990) (“We ordered a limited remand of the case in order that the juvenile court
could take additional evidence on several matters.”); In re T.W.W., Jr., 449 N.W.2d 103,
104 (Iowa Ct. App. 1989) (noting with displeasure the amount of time the case had
                                           18



State’s motion to strike exhibits attached to a further review brief that were not a

part of the juvenile court record); In re M.T., 613 N.W.2d 690, 693 (Iowa Ct. App.

2000) (ordering a limited remand so the State could amend its termination

petition to include the correct Iowa Code section where the child turned four

years old between the filing of the petition and the termination hearing).

       In citing C.C. in this case and noting Toby failed to request a limited

remand, the majority appears to signal to the bench and the bar that any parent

may seek to reopen the termination record on appeal to make posttrial assertions

of progress on any front, whether it be mental health, drug or alcohol treatment,

housing, employment, or compliance with any of the recommended services.

This would violate the purpose of the timeline in our statutory framework, which

the legislature put in place to adhere to federal regulations, permitting parents a

certain amount of time to address concerns regarding the safety and care of the

child at issue. See In re J.E., 723 N.W.2d at 801–02 (noting that our response to

the AFSA has changed our approach in termination proceedings from focusing

on reuniting a family to focusing on the child’s need for a permanent home). The

timeframes are in the statute in order to ensure the child has stability and

permanency in his life, certainly not to grant parents an opportunity to reopen the

record, in defiance to the statutory time they have already been allowed. See In

re C.B., 611 N.W.2d 489, 495 (Iowa 2000) (“Time is a critical element.”).




languished and stating the children had a lessened chance for a successful adoption the
longer they stayed in the system but ordering a limited remand to the trial court “for the
limited purpose of enabling the trial court to take additional evidence as to the mother’s
current situation.”).
                                          19



               While we recognize the law requires a “full measure of
       patience with troubled parents who attempt to remedy a lack of
       parenting skills,” Iowa has built this patience into the statutory
       scheme of Iowa Code chapter 232. . . . The purpose of these
       limitations “is to prevent children from being perpetually kept in
       foster care and to see that some type of permanent situation is
       provided for the children.”
               Once the limitation period lapses, termination proceedings
       must be viewed with a sense of urgency.

Id. at 494–95 (internal citations omitted); see also In re A.C., 415 N.W.2d 609,

613 (Iowa 1987) (noting that “beyond the parameters of chapter 232, patience

with parents can soon translate into intolerable hardship for their children”).

When the statutory time has passed, the issue of whether the parents are

suitable to have the child returned to their care is ripe for a determination, and we

should not permit the parents to offer evidence of their attempts to fix their

deficiencies after the termination hearing. In re A.B., 815 N.W.2d 764, 777 (Iowa

2012) (“It is well-settled law that we cannot deprive a child of permanency after

the State has proved a ground for termination under section 232.116(1) by

hoping someday a parent will learn to be a parent and be able to provide a stable

home for the child.”).        To permit evidentiary additions to the record

posttermination hearing threatens the finality of the order and keeps the children

at issue in limbo.

       Therefore, I disagree with the majority that parents should be able to seek

a limited remand in order to offer evidence of their progress posttermination. In

all other respects, I agree with the majority’s decision in this case.